PLATT, District Judge.
The merchandise in question is known commercially as “caviar.” As to that portion of the importation in packages of more than 100 pounds, duty was assessed at the rate of three-fourths of 1 cent per pound, under paragraph 261, tariff act of 1897, as fish not speciálly provided for; and upon that portion imported in tins duty was assessed at the rate of 30 per cent, ad valorem, under paragraph 258, relating to all other fish (except shellfish) in tin packages. The importers claim the merchandise to be entitled to free entry, under paragraph 549 of said act, as eggs of fish.
The Board finds as a fact that the caviar was necessarily put into brine before importation, because otherwise it “could not keep in a fresh cpndition and therefore would be [when it reached our shores] unsuitable for food.” That seems to bring it within the exclusion made by Congress in paragraph 549. As a matter of law I cannot give the word “preserved,” in the exclusion, as narrow a meaning as would be necessary to save the importers.
Decision affirmed.